Citation Nr: 1439043	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  08-02 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss prior to April 17, 2012, and from 20 percent thereafter.

2.  Entitlement to service connection for a liver disorder, to include as secondary to in-service herbicide exposure.

3.  Entitlement to service connection for a prostate disorder, to include as secondary to in-service herbicide exposure.

4.  Entitlement to service connection for a heart disorder, to include as secondary to in-service herbicide exposure.

5.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Ogilvie, Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to August 1968 in the Air Force and from September 1968 to October 1969 in the Navy.

These matters come before the Board of Veterans' Appeals (Board) from July 2007 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Entitlement to service connection for bilateral hearing loss was granted in a July 2007 rating decision, and assigned a zero percent (noncompensable) rating, effective November 3, 2006.  In a June 2012 rating decision, the Regional Office increased the Veteran's rating for bilateral hearing loss to 20 percent, effective April 17, 2012.  As the Veteran seeks a higher initial rating prior to April 17, 2012, and from that date, the Board has characterized this claim as stated in the Issues section of this decision to reflect the assigned "staged ratings."  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In March 2013, the Veteran was afforded a Travel Board hearing before the undersigned.  A transcript (Tr.) of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) due to the Veteran's advanced age.  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is discussed in the REMAND section below and is REMANDED to Agency of Original Jurisdiction (AOJ) for additional development.


FINDINGS OF FACT

1.  From November 3, 2006 to August 6, 2009, the Veteran's bilateral hearing loss disability did not reach compensable levels.

2.  From August 7, 2009 to April 16, 2012, the Veteran's bilateral hearing loss was manifested by a Roman Numeral Level III hearing loss in the right ear, and a Roman Numeral Level VI hearing loss in the left ear.

3.  From April 17, 2012, the Veteran's bilateral hearing loss was manifested by a Roman Numeral Level V hearing loss in the right ear, and a Roman Numeral Level hearing loss VI in the left ear.

4.  The weight of the evidence does not establish that the Veteran has verified active service in the Republic of Vietnam during the Vietnam Era or worked near a perimeter fence of the Royal Thai Air Force Base in Korat, and thus he may not be presumed to have been exposed to herbicide agents during such service; there also is no probative evidence of any actual herbicide exposure.

5.  A liver disorder has not been shown to be etiologically related to service.

6.  Benign prostate hypertrophy has not been shown to be etiologically related to service.

7.  Coronary artery disease has not been shown to be etiologically related to service.


CONCLUSIONS OF LAW

1.  From November 3, 2006 to August 6, 2009, the criteria for an initial compensable rating for bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.85, Diagnostic Code 6100 (2013).

2.  From August 7, 2009 to April 16, 2012, the criteria for a staged 10 percent rating for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.85, Diagnostic Code 6100, 4.86 (2013).

3.  From April 17, 2012, the criteria for a rating in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.85, Diagnostic Code 6100, 4.86 (2013).

4.  A liver disorder was not incurred in active duty service, to include as due to claimed herbicide exposure.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

5.  Benign prostate hypertrophy was not incurred in active duty service, to include as due to claimed herbicide exposure.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).

6.  Coronary artery disease was not incurred in active duty service, to include as due to claimed herbicide exposure.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant appeal.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).  VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements apply to all five elements of a service-connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

Regarding the Veteran's claim for an increased initial rating for bilateral hearing loss, since the July 2007 rating decision on appeal granted service connection for bilateral hearing loss and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A December 2007 Statement of the Case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating and readjudicated the matter; November 2008, January 2009, June 2012, and May 2014 Supplemental SOCs readjudicated the matter after the Veteran and his representative responded and further development was completed.  38 U.S.C.A. § 7105 (West 2002); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

Regarding the Veteran's remaining claims on appeal, § 5103 notice was provided in a letter dated in January 2007, prior to the initial adjudication.  That notice letter specifically advised the Veteran of the evidence needed to substantiate his claims for service connection, as well as his responsibilities, and those of VA, for obtaining such evidence.  In addition, that letter described in detail how VA assigns a disability rating and an effective date following the initial grant of service connection.  Therefore, that letter satisfied both the threshold notice criteria and the heightened requirements set forth in Dingess.  Additionally, further development was directed on remand and the Veteran has had an opportunity respond with the May 2014 Supplement Statement of the Case.  Accordingly, the Board finds that VA has fulfilled its duty to notify with respect to the aforementioned claims such that no further notice is necessary.  38 C.F.R. § 3.159(b) (2013). 

All relevant evidence necessary for an equitable resolution of the Veteran's claims has also been identified and obtained.  The evidence of record includes VA and private outpatient treatment records, personnel records, service treatment record, Social Security Administration records, reports of VA examinations, statements from the Veteran, and the transcript of a March 2013 hearing before the undersigned.  The Veteran and his representative have not identified any other outstanding relevant evidence.

The Veteran was afforded VA examinations to assess his hearing loss in May 2007, August 2009, April 2012, and March 2014.  The Veteran was also afforded VA examinations in March 2014 regarding his service connection claims.  The reports of these examinations are adequate for rating purposes as they reflect the examiner interviewed and examined the Veteran, reviewed relevant records, and reported the clinical findings in detail.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

The Veteran was provided an opportunity to set forth his contentions on the issues on appeal during the March 2013 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the March 2013 hearing the undersigned explained the issues, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

The Board also notes that the case was remanded in August 2013 to obtain VA medical records, provide the Veteran with examinations, and research the Veteran's alleged exposure to herbicides.  On remand, as noted above, the Veteran was afforded VA examinations in March 2014.  Further, the appropriate records were associated with the claims file and research pertaining to the Veteran's alleged exposure to herbicides was accomplished.  Accordingly, the Board finds that there was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In light of the foregoing, the Board finds that VA's duty to notify and assist have been satisfied with respect to the claims on appeal and, thus, appellate review of those issues may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss every piece of evidence submitted by the Veteran or on his behalf.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to the Veteran's claims.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

A.  Increased Rating Claim

Entitlement to service connection for bilateral hearing loss was granted in a July 2007 rating decision, and assigned a noncompensable rating, effective November 3, 2006.  In a June 2012 rating decision, the Regional Office increased the Veteran's rating for bilateral hearing loss to 20 percent, effective April 17, 2012.  The question for consideration is entitlement to a higher initial rating for bilateral hearing loss prior to April 17, 2012, and from that date.  In such an evaluation, consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013). 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013).

The Veteran's hearing loss is currently rated under 38 C.F.R. § 4.85, Diagnostic Code 6100.  A rating for hearing loss is determined by a mechanical application of the Rating Schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination (Maryland CNC) and the pure tone threshold average, as contained in a series of tables within the regulations.  The pure tone threshold average is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  These averages are entered into a table of the Rating Schedule (Table VI) to determine the auditory acuity level of each ear, and these auditory acuity levels are entered into another table of the Rating Schedule (Table VII) to determine the percentage disability rating.  38 C.F.R. § 4.85 (2013).

An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (2013).  In exceptional pattern cases, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  In the instant case, as will be shown below, there are periods where the Veteran has demonstrated an exceptional pattern of hearing loss; therefore, 38 C.F.R. § 4.86 and Table VIA will be considered during the relevant periods.

The record contains four audiological VA examinations.  In a May 2007 VA examination, the audiologist was unable to obtain accurate pure tone threshold results, even with repeated instruction during test procedures.  Maryland CNC speech recognition scores were 92 for the right and left ears.  The examiner found that the Veteran had excellent speech discrimination, bilaterally, at levels equal to subjective pure tone threshold levels.  During this rating period, there are no other audiological testing results upon which to adequately rate the Veteran.  As such, the Board finds that the Veteran does not meet the criteria for a compensable rating during the rating period prior to August 7, 2009.

On August 2009 VA examination, the Veteran's right ear pure tone threshold results were as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
45
50
60
65
75
63
LEFT
65
65
70
70
75
70

Maryland CNC speech recognition scores were 84 for the right and left ears.

From the results at the August 2009 examination, the Veteran has not demonstrated an exceptional pattern of hearing loss in his right ear.  Under 38 C.F.R. § 4.85, Table VI, right ear hearing loss equates to a Roman Numeral III.  The Veteran has demonstrated an exceptional pattern of hearing loss in the left ear.  Under 38 C.F.R. § 4.85, Table VI, left ear hearing loss equates to a Roman Numeral III.  Under 38 C.F.R. § 4.85, Table VIA, left ear hearing loss equates to a Roman Numeral VI.  Under 38 C.F.R. § 4.85, Table VII, this accounts for a 10 percent evaluation.  As such, the Veteran's bilateral hearing loss is increased to 10 percent, effective August 7, 2009.

On April 2012 VA examination, the Veteran's right ear pure tone threshold results were as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
50
60
60
60
70
63
LEFT
55
60
65
75
75
69

Maryland CNC speech recognition scores were 92 for the right ear and 84 for the left ear.

From the results at the April 2012 examination, the Veteran demonstrated an exceptional pattern of hearing loss bilaterally.  Under 38 C.F.R. § 4.85, Table VI, right ear hearing loss equates to a Roman Numeral II.  Under 38 C.F.R. § 4.85, Table VIA, left ear hearing loss equates to a Roman Numeral V.  Under 38 C.F.R. § 4.85, Table VI, left ear hearing loss equates to a Roman Numeral III.  Under 38 C.F.R. § 4.85, Table VIA, left ear hearing loss equates to a Roman Numeral V.  Under 38 C.F.R. § 4.85, Table VII, this accounts for a 20 percent evaluation.  This warrants no change in the Veteran's current rating.

On March 2014 VA examination, the Veteran's right ear pure tone threshold results were as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
50
60
70
70
70
68
LEFT
55
65
75
75
80
74

Maryland CNC speech recognition scores were 88 for the right and left ears.

From the results at the March 2014 examination, the Veteran demonstrated an exceptional pattern of hearing loss bilaterally.  Under 38 C.F.R. § 4.85, Table VI, right ear hearing loss equates to a Roman Numeral III.  Under 38 C.F.R. § 4.85, Table VIA, left ear hearing loss equates to a Roman Numeral V.  Under 38 C.F.R. § 4.85, Table VI, left ear hearing loss equates to a Roman Numeral III.  Under 38 C.F.R. § 4.85, Table VIA, left ear hearing loss equates to a Roman Numeral VI.  Under 38 C.F.R. § 4.85, Table VII, this accounts for a 20 percent evaluation.  This warrants no change in the Veteran's current rating.

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b) (West 2002); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence provided by the Veteran in the form of his correspondence to VA, in which he generally contends his disability should be rated higher ratings currently assigned. 

The Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The April 2012 examiner noted that the Veteran has difficulty hearing in most all situations, and this hearing loss impacted his ordinary conditions of daily life, including his ability to work.  At an outpatient appointment with a social worker around the time of his April 2012 VA examination, the Veteran reported that he cannot hear his amplified phone ring when he is in another room.  He requested a wireless remote lamp for the phone.  The March 2014 examiner noted that the Veteran has difficulty understanding speech in most all situations, but that he has worn binaural hearing aids for over 15 years, with excellent results.  The examiner found that the Veteran should not have any adverse complications to his functional or daily activities as a result of his current hearing thresholds, especially when wearing his hearing aids.  He further noted that with amplification and reasonable accommodations as specified in the American with Disabilities Act, this hearing loss alone should not significantly affect vocational potential or limit participation in most activities, and that employment would be more than feasible in a loosely supervised situation.

In his hearing, the Veteran testified that he had problems hearing his television and hearing his telephone, as well as some problems carrying on conversations with people, especially if they mumbled.  See Board Hearing Tr. at 4.  

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, the rating schedule for hearing loss is a reasonable exercise of the Secretary's rulemaking authority.  Martinak, 21 Vet. App. 447.  Whereas the Veteran's hearing loss has not been shown by medical or lay evidence to be worse than that measured during audiological evaluation, the lay evidence does not support a claim for a rating in excess of what is currently assigned, either by the AOJ or herein by the Board, during any stage currently on appeal.

The Board has considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (2013).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id. 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Veteran's hearing loss symptoms involve difficulty hearing.  The rating criteria for hearing loss contemplate such difficulties based on audiological measurements.  Thus, such impairment is specifically contemplated by the rating criteria, and the rating criteria reasonably describe the Veteran's disability.  In short, there is no indication in the record that the average industrial impairment from the Veteran's bilateral hearing loss would be in excess of that contemplated by the ratings assigned for each rating period; the Veteran's disability picture is not shown to be exceptional or unusual.  Therefore, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

B.  Service Connection Claims

Under the applicable criteria, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A.  §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that his liver, heart, and prostate disabilities were caused by his exposure to herbicides (specifically, Agent Orange), either during naval service in the waters of Vietnam, or during his military service in Thailand, and that service connection is thus warranted.  The Board notes that although the Veteran initially claimed his heart disability was caused by his service-connected disabilities, he submitted no evidence in support of this theory, and his arguments have only pertained to his heart disability in relation to herbicide exposure.  See Board Hearing Tr.; Informal Hearing Presentation.  Further, the claims file contains no evidence to support a claim of entitlement to service connection for a heart disability, as secondary to the Veteran's service-connected disabilities.  As the Veteran's theory of entitlement shifted after his original claim, the Board will address the claim of entitlement to service connection for a heart disability, on a direct and presumptive basis.

VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2013).

The following diseases are deemed associated with herbicide exposure, under current VA law: chloracne or other acneform diseases consistent with chloracne, type II diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  In addition, effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to an herbicide agent (to include Agent Orange).  75 Fed. Reg. 53202-53216 (August 31, 2010).

The foregoing diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116 (West 2002); 38 C.F.R. §3.309 (e).

VA treatment records reflect that the Veteran has current diagnoses of coronary artery disease (which qualifies as ischemic heart disease), benign hypertrophy of the prostate, and hemangioma.  See March 2014 VA examinations; May 2011 Ischemic Heart Disease Disability Benefits Questionnaire.  If qualifying service is found, the Veteran's coronary artery disease would be presumptively service connected.  Although prostate hypertrophy and hemangioma are not presumptive disorders under 38 C.F.R. §3.309(e), service connection for a disability claimed as due to exposure to Agent Orange may also be established by showing that a disorder was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b), 1116 and 38 C.F.R. § 3.303.

The record reflects that the Veteran did not serve in Vietnam.  In an April 2011 statement, the Veteran explained that he served aboard the USS New Jersey from September 1968 to April 1969, which was anchored in the "blue waters" of Vietnam (on the coastline of North and South Vietnam).  He noted that he never went ashore in Vietnam.  Relevant history of the USS New Jersey confirms that while the vessel provided support along the coastline, it did not travel in the inland waterways.  As the Veteran did not serve on the land mass of the Republic of Vietnam, he is not entitled to the presumption that he was exposed to an herbicide agent during service based on his naval service.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  See also May 2009 U.S. Army & Joint Services Records Research Center (JSRRC) Memorandum.

Although the Veteran did not serve in Vietnam, the Veteran's account is consistent with his service personnel records, which confirm that his unit (the 357th Fighter Squadron) was stationed at Korat Royal Thai Air Force Base (RTAFB) from June 12, 1965, to November 8, 1965.  See e.g., September 14, 2011, RO Formal Finding. 

The claims file contains a memorandum of record regarding general herbicide use in Thailand during the Vietnam Era from the Veterans Benefits Administration (VBA) in Washington, D.C.  VBA reviewed several reports, including the Project CHECO Southeast Asia Report: Base Defense in Thailand in determining whether veterans who served in Thailand were exposed to herbicides.  VBA noted that the Department of Defense list of sites where tactical herbicides were used, tested, and stored revealed that limited testing of tactical herbicides were only conducted in Thailand from April 2, 1964 through September 8, 1964, near Pranburi, Thailand.  The CHECO Report did not report the use of tactical herbicides on allied bases in Thailand, but it indicated sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Thus, the memorandum noted, if a veteran's military occupational specialty (MOS) or unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides (emphasis added).  The memorandum provided an example of security police units as an MOS that would have worked on the perimeters.  It was also noted that there were no records to show that the same tactical herbicides used in Vietnam were used in Thailand.

Internal VA protocols call for special consideration of herbicide exposure on a factual basis for Veterans whose duties placed them on or near the perimeters of Thai military bases during the Vietnam era, to include Korat RTAFB.  See M21-1MR at IV.ii.2.C.10.q.  Specifically, those protocols direct that, if a Veteran served as an Air Force security policeman, security patrol dog handler, or member of the security police squadron, or was otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, herbicide exposure should be acknowledged.  Id.  In this case, the Veteran has specifically contended that his in-service guard duties took him to the perimeter of the Korat military base.  See Board Hearing Tr. at 16.

In March 2014, the JSRRC confirmed that the available historical information does not document Agent Orange or tactical herbicide spraying, testing, or storage at Korat RTAFB during 1965.  Referring to the CHECO Report, the statement also noted that there was evidence of significant use of herbicides on the fenced-in perimeters of military bases in Thailand to remove foliage that provided cover for enemy forces.  The AOJ also contacted an Air Force archivist to determine whether the Veteran was exposed to herbicides while in Thailand.  The archivist conducted research on Korat's vegetation control program.  He noted that although he had results of the first six months of 1965 (January through June), there was a gap in his research from July 1965 to December 1966.  Despite this, he noted that starting in January 1967, the official histories still bemoaned the fact that there was no perimeter fence around the base.  The archivist noted that his research up through early 1973 was very complete, and it revealed that the first time Korat used any herbicides around its perimeter fence was June 1972.

Due to these findings, the Board finds that perimeter spraying did not occur at Korat RTAFB when the Veteran was present in 1965.  Although there is a gap in the archivist's research for a large portion of the period where the Veteran served at Korat RTAFB, the later evidence reveals both that well over a year later, the base still did not have a perimeter fence and that herbicides were first used around the perimeter fence in June 1972.  The Board considers this strong evidence that herbicides were not used while the Veteran was present in 1965.

As such, the Board finds that the Veteran was not exposed to herbicides, either through his naval service or through his Air Force service, and he is therefore not entitled to the presumption of service connection for coronary artery disease.

The Board further finds that the record does not otherwise provide a basis to award service connection for coronary artery disease, benign hypertrophy of the prostate, or hemangioma.  The service treatment records are completely negative for findings or diagnoses of any of these disabilities (or symptomatology related to these disabilities).  Further, the first objective evidence of coronary artery disease, benign hypertrophy of the prostate, and hemangioma occurred many decades after the Veteran's service.  See March 2014 VA examination reports (noting coronary artery disease and benign hypertrophy of the prostate were both diagnosed in 2007, and hemangioma was diagnosed in 2003).  The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Significantly, the claims file includes no medical evidence or opinion even suggesting that there is a relationship between coronary artery disease, benign hypertrophy of the prostate, or hemangioma and Veteran's military service, and neither the Veteran nor his representative has presented or identified any such evidence.  The opinions provided by the March 2014 VA examiner all weigh against the claims for service connection.  See March 2014 VA examination for heart conditions (finding that it is less likely than not that coronary artery disease was caused or aggravated by service, as it was more likely caused by the Veteran's long history of smoking and hypertension); March 2014 VA examination for male reproductive systems (finding that it is less likely than not that prostate hypertrophy was caused or aggravated by service, as this condition is a normal condition of male aging and not affected by service); and March 2014 VA examination for liver conditions (finding that it is less likely than not that hemangioma was caused or aggravated by service, as liver hemangiomas are considered to be a vascular malformation of congenital origin).

Furthermore, any direct assertions by the Veteran and/or his representative that there existed a medical relationship between the Veteran's coronary artery disease, benign hypertrophy of the prostate, or hemangioma and his service provides no basis for allowance of the claim.  Matters of diagnosis and etiology are generally within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons without the appropriate medical training and expertise to provide an etiological nexus opinion regarding diseases of the heart, prostate, liver and service (to include herbicide exposure), the Veteran and his representative are not competent to render a probative opinion on a medical matter such as this that involve complex bodily systems.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Hence, the lay assertions in this regard have no probative value.

Under these circumstances, the Board finds that the claims for service connection for coronary artery disease, benign hypertrophy of the prostate, and hemangioma, to include as due to herbicide exposure, must be denied.  As the preponderance of the evidence is against these issues, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

From November 3, 2006 to August 6, 2009, entitlement to an initial compensable rating for bilateral hearing loss is denied.

From August 7, 2009 to April 16, 2012, a 10 percent rating for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.

From April 17, 2012, entitlement to a rating for bilateral hearing loss is excess of 20 percent is denied.

Entitlement to service connection for a liver disorder, to include as secondary to in-service herbicide exposure, is denied.

Entitlement to service connection for a prostate disorder, to include as secondary to in-service herbicide exposure, is denied.

Entitlement to service connection for a heart disorder, to include as secondary to in-service herbicide exposure, is denied.


REMAND

The Board finds that additional development on the claim for entitlement to TDIU is required.  A TDIU rating may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  Where these percentage requirements are not met, entitlement to the benefits on an extra-schedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b) (2013).

Presently, the Veteran does not meet the objective, minimum percentage requirements set forth in 38 C.F.R. § 4.16(a) for award of a schedular TDIU, as service connection is in effect for residuals of multiple surgical procedures of the bilateral feet, rated as 30 percent disabling; hemorrhoids, rated as 20 percent disabling; bilateral hearing loss, rated as 20 percent disabling; tinea manus et pedis et unguium, rated as 10 percent disabling; and a corneal scar of the right eye, rated as noncompensably disabling; the combined rating for these service-connected disabilities is 60 percent.

However, as noted above, a total rating on an extra-schedular basis may be granted in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities (pursuant to 38 C.F.R. § 4.16(b)).  Hence, consideration of whether the Veteran is unemployable is necessary.

The record contains an opinion on the matter of unemployability in an August 2013 VA treatment record.  The opinion states that the physician's assessment of the Veteran was that he had depression and dysthymia in context of medical illness and chronic pain due to limited response to prescriptions to date.  He noted that the Veteran had Agent Orange exposure and severe coronary artery disease requiring stent placement, and will require medication and support for the rest of his life for his service-connected conditions as well as for the depression and demoralization arising from these disabilities.  He concluded that it was therefore his "strong opinion that [the Veteran] qualifies for unemployability directly arising from his service-connected disabilities."

The Board finds that this opinion is insufficient to allow entitlement to TDIU as the physician appears to include depression and severe coronary artery disease in his determination that the Veteran is rendered unemployable by his service-connected disabilities.  Notably, he does not even address the Veteran's actual service-connected disabilities in his decision.  Previously in the treatment record, however, the physician correctly states the Veteran's presently service-connected disabilities.  As such, the Board finds that this triggers VA's duty to obtain an examination and opinion to resolve this matter.

In this regard, the Board notes that during April 2012 VA examinations, the AOJ requested that examiners opine whether the Veteran's service-connected disabilities individually rendered him unemployable, but the April 2012 VA audiological examiner did not provide such an opinion although she noted that the Veteran's hearing loss would impact employment.  But see March 2014 VA examination report (noting that with reasonable accommodations, the Veteran's hearing loss alone should not affect his employability).  Although examiners have considered the Veteran's service-connected disabilities alone, in light of the August 2013 opinion noted above, a more complete opinion regarding the combined-effects of the Veteran's service-connected disabilities would be more helpful to deciding this claim.  See Floore v. Shinseki, 26 Vet. App. 376 (2013) (holding that the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is not required per se as a matter of statute, but is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the Board).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:
(This case is advanced on the docket.  Expedited handling is requested.)

1.  Obtain the Veteran's updated VA treatment records from the North Texas Health Care System since May 22, 2014.  If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for an examination to determine his employability.  The claims file should be reviewed by the examiner in conjunction with the examination.  

After review of the claims file, the examiner should describe the functional impairment caused solely by the Veteran's service-connected disabilities:  bilateral foot, hemorrhoids, bilateral hearing loss, tinea manus et pedis et unguium, and corneal scar of the right eye.  The opining physician must consider only the Veteran's service-connected disabilities (listed above) in rendering his or her opinion on employability. 

A report of the examination should be prepared and associated with the Veteran's VA claims file.

A comprehensive rationale must be provided for the opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the TDIU matter remaining on appeal.  If the benefit sought on appeal remains denied provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
Paul Sorisio
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


